I dissent. The county commissioners in 1933, prior to the appointment of the relators herein, determined and set up the final budget for the superior court for the fiscal year of 1934. In that budget, they made provision for thirteen judges (the exact number of judgeships that King county had), a court commissioner, four stenographers, eighteen bailiffs, and a jury commission. Chapter 14, Laws of 1933, Ex. Ses., p. 43 (Rem. 1934 Sup., § 4201-1 et seq.), provided for the creation of a salary fund for class "A" counties, and for the payment out of that fund of the salaries of all county officers for whom provision hadbeen made in the annual county budget. The prevailing opinion concedes that the relators are county officers, although state officers as well.
It cannot be argued, in my opinion, that the commissioners made provision in the budget for these relators. This very litigation is the best indication that they did not. In the very nature of things, the commissioners could not have made provision for them at that time, because the additional offices were not then in existence. It is obvious that the fund will be exhausted before the end of the fiscal year. Such exhaustion will affect not only the salaries of the original thirteen judges, but also those of the court commissioner, four stenographers, eighteen bailiffs and the jury commission. In short, the entire financial program of the county will be disturbed and disrupted by such procedure. Suppose, for instance, that the legislature, instead of providing two additional judges, had provided thirteen additional judges, necessitating *Page 72 
the appointment of thirteen additional bailiffs and an additional stenographic force. Under the reasoning of the majority opinion, the condition thus created would have been one of financial chaos for the county.
The situation here is not as though the relators had no other remedy. Their proper course was to have requested the commissioners to declare an emergency in accordance with the county budget act and make provision for their salaries, which undoubtedly would have been done. But whatever emergency provision the county commissioners may yet make, or may have the power to make, for the additional judges, I am of the firm belief that such provision can not affect the fund specifically provided for those numerically named in the budget. I think that relators have mistaken their remedy.